Title: To Thomas Jefferson from Charles Pougens, 23 August 1804
From: Pougens, Charles
To: Jefferson, Thomas


               
                  
                     Monsieur
                  
                  Paris, Quai Voltaire, No. 10.ce 5 fructidor an 12 23 aoust 1804 (V. style.)
               
               Mon Catalogue Vient d’etre imprimé Ce jour Meme. Je saisis la plus prochaine occasion pour Vous en expedier un Exemplaire. Je serois bien faché de l’envoyer a qui que ce soit en Amerique, avant de l’avoir mis sous Vos yeux.
               J’ai l’honneur, Monsieur, de Vous saluer avec le Respect qui vous est du par Tous Ceux qui cherissent la gloire & la Vertu.
               
                  
                     Pougens
                  
               
             
          Editors’ Translation
               
                  
                     Sir,
                     Paris, 10 Quai Voltaire5 Fructidor, Year 12, 23 Aug. 1804 (old style)
                  
                  My catalogue was just printed today. I will take the first opportunity to send you a copy. I would be upset to send it to anyone else in America before having placed it in front of your eyes.
                  I have the honor of greeting you, Sir, with the respect you deserve from all who cherish honor and virtue.
                  
                     
                        Pougens
                     
                  
               
            